                 Case 20-10755-BLS              Doc 234        Filed 05/20/20        Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE



 In re:                                                             Chapter 11

 RAVN AIR GROUP, INC. et al.,1                                      Case No. 20-10755 (BLS)

                    Debtors.                                        (Jointly Administered)



         DECLARATION OF DISINTERESTEDNESS OF KMA ZUCKERT LLC
     IN SUPPORT OF RETENTION AS AN ORDINARY COURSE PROFESSIONAL

                  I, Jonathon H. Foglia, being duly sworn, state the following under penalty of
perjury:

          1.      I am a Member of KMA Zuckert LLC (the “Firm”), which has a place of business

at 888 17th Street, NW, Suite 700, Washington, D.C. 20006.

          2.      The above-captioned debtors and debtors in possession (collectively, the

“Debtors”) have requested that the Firm provide legal services to the Debtors, and the Firm has

consented to provide such services.

          3.      The Firm may have performed services in the past, may currently perform services,

and may perform services in the future in matters unrelated to these chapter 11 cases for persons

that are parties in interest in these chapter 11 cases. The Firm does not perform services for any

such person in connection with these chapter 11 cases or have any relationship with any such

person, their attorneys or accountants that would be adverse to the Debtors or their estates.




1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: Ravn Air Group, Inc. (3047), Ravn Air Group Holdings, LLC (5356), JJM, Inc. (4858), HoTH, Inc. (9957),
Peninsula Aviation Services, Inc. (6859), Corvus Airlines, Inc. (7666), Frontier Flying Service, Inc. (8091), and
Hageland Aviation Services, Inc. (2754). The notice address for all of the Debtors is 4700 Old International Airport
Road, Anchorage, AK 99502.
              Case 20-10755-BLS          Doc 234      Filed 05/20/20     Page 2 of 2




       4.      As part of its customary practice, the Firm is retained in cases, proceedings, and

transactions involving many different parties, some of whom may represent or be retained by the

Debtors, claimants and parties in interest in these chapter 11 cases.

       5.      Neither I nor any principal, partner, director, or officer of or professional retained

by, the Firm has agreed to share or will share any portion of the compensation to be received from

the Debtors with any other person other than the principal and regular employees of the Firm.

       6.      Neither I nor any principal, partner, director, or officer of, or professional retained

by the Firm, insofar as I have been able to ascertain, holds or represents any interest adverse to the

Debtors or their estates with respect to the matter(s) upon which this Firm is to be retained.

       7.      The Debtors owe the Firm $6,212.50 for prepetition services, the payment of which

is subject to limitations contained in the Bankruptcy Code. The Firm understands that its

designation as an OCP does not entitle the Firm to payment for services provided during the

prepetition period outside of a confirmed plan.

       8.      The Firm is conducting further inquiries regarding its retention by any creditors of

the Debtors, and upon conclusion of that inquiry, or at any time during the period of its retention,

if the Firm should discover any facts bearing on the matters described herein, the Firm will

supplement the information contained in this Declaration.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.


Executed on May 18, 2020


                                                      _________________________________

                                                      Jonathon H. Foglia
                                                      Member, KMA Zuckert LLC

                                                  2
